Title: To James Madison from Pierpont Edwards, 20 May 1813 (Abstract)
From: Edwards, Pierpont
To: Madison, James


20 May 1813, New Haven. “Jesse Atwater Esqr. of this City, a Gentleman with whose person and character you are well acquainted, is willing to be appointed district Attorney for connecticut district, if the present incumbent should resign or be removed; I am fully persuaded that Mr. Atwater, should he be appointed, will execute the duties of that office to the entire satisfaction of the Goverment, and in a manner that would afford to the courts of the United States in this District evidence, that his appointment to the Office of district Attorney, was an event favorable to the interest of the United States.”
